Eodey, Judge,
delivered tbe following opinion:
The court has examined the present situation of this case- and it finds that the intervening petition herein was first filed by William E. Ingersoll, alleging himself to be appointed by a family council in France as tutor of the intervener, Joaquin Sanchez de Larragoiti. Thereafter the said Ingersoll amended the intervening petition and stated that he instituted this suit as the guardian of the said Joaquin Sanchez de Larragoiti, who is an insane person, domiciled in France, and alleges that her Ingersoll, is a citizen of the United States, temporarily resid*160ing in the city of Paris, France, and that be speaks for said in-tervener, and that said intervener, now insane, is a citizen of the United States also, temporarily domiciled in the [Republic of France, and that said intervener was declared a lunatic by the judgment of the Tribunal Civil de la Seine in the city of Paris, France, April 6, 1906, and that, by a resolution of the family council, under the laws of said [Republic, he, the said Ingersoll, was duly appointed guardian for said insane inter-vener.
The main issue herein is on demurrer to the intervening petition, for the reason, as alleged, that it shows no equity, because, as contended, the contract set out is plainly assignable by its terms, and is so under the laws of Porto Pico. On this main issue on the merits, briefs of the opposing counsel are before us. We have had another phase of this case before us in a proceeding between one Wilson and others wherein we filed a somewhat lengthy opinion, as will be seen from the files, and hence we have considerable knowledge of- the facts, and do not believe that any injury is being done intervener’s property at the present time.
We therefore consider it unnecessary at this time to pass upon the phase of the demurrer going to the real merits of the •cause of action, because we consider, under the general rule of law governing in such cases, that it is very doubtful if the guardian appointed in France has power to represent the insane person in this suit here until after he has had himself, by some ancillary proceedings in the courts of this island, appointed as guardian here. We feel authorized to make this holding under the general rule of law in the premises and under the authority of the cases of Morgan v. Potter, 157 U. S. 195, *16139 L. ed. 670, 15 Sup. Ct. Rep. 590, and Clarke v. Clarke, 178 U. S. 186, 44 L. ed. 1028, 20 Sup. Ct. Rep. 873.
The suit will therefore be dismissed without prejudice to Raving the same refiled whenever any person qualified to represent the real intervener appears, and it is so ordered.